Citation Nr: 1646915	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in August 2016.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Board to adjudicate the Veteran's claim.  During the Board hearing, the Veteran reported that he has on-going treatment for an infection in his right knee from the knee replacement surgery.  Treatment records and letters from the Veteran's doctors confirm that he developed a strep infection in the right knee prosthetic in 2009 and has required and will continue to require suppressive therapy to treat the infection.  See February and March 2012, August 2016 letters.  The August 2010 examination of record notes his knee infection, but it does not fully consider the effects of such infection regarding the functioning of the right knee.  The Veteran testified that he needs to take antibiotic medication to suppress the knee infections for the remainder of his life.  

Additionally, the Veteran's disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which contemplates limitation of motion as part of his disability picture.  For disabilities rated based on limitation of motion, examinations should consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board finds that a new examination would be helpful to ensure an accurate understanding of the Veteran's disability picture.  

The Board notes that after the August 2016 hearing the Veteran submitted private records from Sports Medicine Associates and an August 2016 letter from Dr. C.D., MD.  On remand, the Veteran should be asked to submit or provide authorization to VA for additional private treatment records, if any.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask that he submit or provide authorization for VA to obtain treatment records related to his right knee.

3. Schedule the Veteran for an examination for his right knee joint and the infection of his right knee.  The examiner should measure and record all subjective and objective impairment, including any associated with the infection.  The examiner should also address the following:

a. Test the contralateral joint, unless medically contraindicated, and address pain on both passive and active motion, and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. Review the prior knee examination and opine as to whether the above requested measurements would be similar if taken at the time of the August 2010 examination and if not, how they would have differed. 

c. During the August 2010 examination, the Veteran reported flare-ups in symptoms up to twice per week brought on by excess activity.  The examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

d. Consider the effects of the infection in the Veteran's knee.  Please identify any additional disabilities from the infection or the suppressive therapy treatment.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




